NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     29-APR-2021
                                                     08:32 AM
                                                     Dkt. 57 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                  JASON SCUTT, Plaintiff-Appellant,
                                  v.
               MAUI MEDICAL GROUP, Defendant-Appellee


         APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                          (WAILUKU DIVISION)
                      (CASE NO. 2DRC-XX-XXXXXXX)

                      SUMMARY DISPOSITION ORDER
  (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

            Self-represented Plaintiff-Appellant Jason Scutt
appeals from the "Order Dismissing Without Prejudice" entered by
the District Court of the Second Circuit, Wailuku Division1 on
September 29, 2020. Scutt's opening brief does not comply with
Rule 28 of the Hawai#i Rules of Appellate Procedure (HRAP).
Nevertheless, to promote access to justice the Hawai#i Supreme
Court instructs that pleadings prepared by self-represented
litigants should be interpreted liberally, and self-represented
litigants should not be automatically foreclosed from appellate
review because they fail to comply with court rules. Erum v.
Llego, 147 Hawai#i 368, 380-81, 465 P.3d 815, 827-28 (2020).
Accordingly, we address Scutt's appeal on the merits. For the
reasons explained below, we affirm the "Order Dismissing Without
Prejudice."




     1
            The Honorable Kirstin Hamman presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On June 25, 2020, Scutt filed a civil complaint in
district court against Defendant-Appellee Maui Medical Group.
Rule 12 of the Hawai#i District Court Rules of Civil Procedure
provides, in relevant part:

                (a) Answers — When presented; return day. All
          defendants shall appear or answer at the time appointed in
          the summons, on the second Monday following the date of
          service, except where the district judge sets some other
          secular day; and should such Monday be a legal holiday then
          upon the next secular day.

          Attached to Scutt's complaint was a summons, signed by
the district court clerk. The summons stated:

          TO THE DEFENDANT:

                You are required to file a written answer or appear
          before the District Judge of this Court, in the Judge's
          Courtroom, on the day and at the time designated by the
          checked box on page 2.

The boxes checked on page 2 of the summons identified the Wailuku
Division as the location for the return, and the return day as
"8:30 a.m. on the second Monday following date of service, and
should that Monday be a legal holiday then upon the next Monday."
          Maui Medical Group was served on Monday, July 6, 2020.
The return of service was filed in the district court on July 16,
2020. Scutt was electronically notified of the filing of the
return of service.
          The return date was Monday, July 20, 2020. The case
was called. Scutt was not present. No attorney for Maui Medical
Group was present. The district court's minutes indicate the
case was dismissed without prejudice.
          Scutt's notice of appeal was filed on July 21, 2020.
On August 28, 2020, we temporarily remanded the case to the
district court for entry of a written order as required by Hawaii
Revised Statutes (HRS) § 641-1(a) (2016), pursuant to Waikiki v.
Ho#omaka Vill. Ass'n of Apartment Owners, 140 Hawai#i 197, 204,
398 P.3d 786, 793 (2017). The "Order Dismissing Without
Prejudice" was entered by the district court on September 29,
2020. Scutt's notice of appeal is deemed to have been filed at
that time. HRAP Rule 4(b)(4).

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The district court had inherent power to dismiss the
case for want of prosecution. See Compass Dev., Inc. v. Blevins,
10 Haw. App. 388, 393, 876 P.2d 1335, 1338 (1994); HRS § 604-7(e)
(2016). Scutt's opening brief presents no argument about why the
district court's dismissal without prejudice was improper. The
"Order Dismissing Without Prejudice" is affirmed.
          DATED: Honolulu, Hawai#i, April 29, 2021.

On the briefs:
                                      /s/ Keith K. Hiraoka
Jason Scutt,                          Presiding Judge
Self-represented
Plaintiff-Appellant.                  /s/ Clyde J. Wadsworth
                                      Associate Judge
Leighton M. Hara,
Jennifer K.M. Ueki,                   /s/ Karen T. Nakasone
for Defendant-Appellee.               Associate Judge




                                  3